BARFIELD, Chief Judge.
Having considered carefully the issues raised on appeal, we find no merit in those issues with the exception of the claim of appellant that the judge of compensation claims erred in not authorizing payment of Dr. Kulick’s bill. • The compensation order is silent as to the issue of Dr. Kulick’s bill, and while it may be considered that the judge denied payment by implication because he found the service unrelated to the industrial accident, we are unable to accept that argument on the face of the record. Accordingly, the case is remanded to the judge of compensation claims for a specific finding and determination with respect to Dr. Kulick’s bill. Otherwise, the decision of the judge of compensation claims is Affirmed.
KAHN, J., and SHIVERS, Senior Judge, concur.